Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garegnani (US 2012/0240306)  in view of Armstrong et al. (6,327,712).
The device of Garegnani discloses,
.	A breast nursing tent, comprising: a) a main portion (102); and b) a pair strips (18a, 18b); and c) a pair of clips (para 0024); wherein said main body is for covering the chest of a user;
	The device of Garegnani substantially discloses the claimed invention but is silent with respect to the strip fiber type.
	The device of Armstrong et al. teaches that it is known to use nylon for strips (Column 7, line 29). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the nylon material taught by Armstrong et al. in order to provide a strong durable fastening element.  
With respect to claim 2, wherein said pair of nylon strips extend from said main portion; (Figure 3) and. wherein said pair of nylon strips are for releasably securing said main portion to the chest of the user (para 0024).
With respect to claim 4, wherein said main portion comprises a fabric (102),
With respect to claim 5, wherein said main portion comprises an upper straight metal band (31). 

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garegnani  and Armstrong el al, as applied to claim 1, 2, 4 and 5 above, and further in view of Larnard (US 2019/0037939). The modified device of Garegnani substantially discloses the claimed invention but is lacking an endless metal band. 
With respect to claim 3 wherein said main portion comprises an endless metal (para 0081) band (22, Figure 30)
With respect to claim 6, wherein said fabric is bound by said endless metal band. (22, 34, Figure 30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the bound metal band taught by Larnard in order to provide improved for improved line of sight and nursing (para 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732